Citation Nr: 1136971	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-13 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for bilateral plantar fasciitis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability.

5.  Entitlement to service connection for a right ankle disability, to include as secondary to plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to December 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  In that decision, the RO continued a noncompensable rating for bilateral plantar fasciitis and determined that new and material evidence had not been received to reopen claims for service connection for a bilateral knee disability and for a bilateral ankle disability.

The issue of entitlement to service connection for a right ankle disability will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis is manifested by pain and tenderness over the calcaneus and plantar fascia, bilateral dorsal heel pain, an inability to sustain walking on his heels; overall bilateral plantar fasciitis symptomatology is no more than moderate in nature.

2.  The March 1996 rating decision which denied service connection for a bilateral knee disability is final.  The Veteran was notified of that decision, but did not initiate an appeal.

3.  The evidence received since the March 1996 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for a bilateral knee disability.

5.  The March 1996 rating decision which denied service connection for a bilateral ankle disability is final.  The Veteran was notified of that decision, but did not initiate an appeal.

6.  The evidence received since the March 1996 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for a left ankle disability.

7.  Some of the evidence received since March 1996, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right ankle disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011).

2.  The March 1996 rating decision that denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

3.  Evidence received after the March 1996 rating decision is not new and material, and the claim for service connection for a bilateral knee disability is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).

4.  The March 1996 rating decision that denied service connection for a bilateral ankle disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

5.  Evidence received after the March 1996 rating decision is not new and material, and the claim for service connection for a left ankle disability is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).

6.  New and material evidence has been received, and the claim for service connection for a right ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of correspondence sent to the Veteran in August 2007, which fully addressed all notice elements.  The letter also informed the Veteran about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The August 2007 letter also satisfied the additional notice requirements pertaining to applications to reopen previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (U.S. Vet. 2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  As will be discussed below, his claims for service connection for bilateral knee and ankle disabilities were denied in a prior rating decision dated in March 1996.  The August 2007 letter informed the Veteran that new and material evidence was needed to reopen the claims and provided him the definition of new and material evidence.  The letter also specifically informed him of why his claims were previously denied and of the need to provide evidence pertaining to those facts.

Moreover, in the decision below, the Board has reopened the Veteran's claim for service connection for a right ankle disability.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted for this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In compliance with the duty to notify the Veteran of what information would substantiate his increased rating claim for bilateral plantar fasciitis, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA treatment records.  Additionally, the Veteran was afforded a VA feet examination in September 2007.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating (Bilateral Plantar Fasciitis)

The Veteran asserts that his service-connected bilateral plantar fasciitis warrants a compensable rating due to increased bilateral heel pain and discomfort.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

In the selection of Diagnostic Codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  

When a veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built- up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  See 38 C.F.R. § 4.27.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2011).

Historically, the Veteran's plantar fasciitis has been evaluated, by analogy, using the criteria for synovitis under Diagnostic 5020 and the criteria for metatarsalgia (Morton's disease) under Diagnostic Code 5279.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5279 (2010).  Given the facts as discussed in further detail below, the Board finds that the Veteran's plantar fasciitis symptomatology is more analogous to the criteria used to evaluate flatfoot (pes planus) under Diagnostic Code 5276.  

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.  Moderate flatfoot with a weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

In this case, the Veteran asserts that he is entitled to a compensable rating because his bilateral foot pain and discomfort interferes with his employment as a U.S. Postal Service mail carrier.  Specifically, he reports increased trouble standing and walking for long periods of time.  Considering the evidence in light of the foregoing, the Board finds that a 10 percent rating is warranted for plantar fasciitis.

In May 2007 and June 2007 VA treatment notes, the Veteran reported increased pain due to plantar fasciitis and difficulty performing work duties.  

May 2007 VA foot X-rays revealed no significant findings.

During a September 2007 VA feet examination, the Veteran complained of bilateral burning heel pain.  He denied heel pain while he rested in bed and reported that his foot discomfort was alleviated by not bearing weight on his feet.  He rated his heel pain as 3 out of 10 in intensity (with 10 being the greatest pain) while sitting, and 5 to 7 out of 10 with weight bearing.  He reported periods of flare ups associated with increased standing and walking.  He noted fatigability and lack of bilateral foot endurance as a result of the pain.  He did not report weakness, stiffness, swelling, heat, or redness of his feet.  

The Veteran treated his bilateral foot pain with heel inserts, daily dorsiflexion stretches, and daily ice massages.  The bilateral shoe inserts helped to reduce his foot pain symptoms.  

Employed by the U.S. Postal Service as a full time letter carrier, the Veteran reported that he walked approximately two miles per day.  He reported significant pain while working and stated that he limited his walking to less than one mile in a single session.  He indicated that he needed to rest for approximately 20 minutes after he walked a single session, and he stated that his current Post Office position allowed him to rest or drive after walking up to a mile.  The Veteran related that he was independent with activities of daily living, but he complained that while standing in the shower and the bathroom, he had difficulty due to his heel pain.

The examiner noted the Veteran had bilateral pes planus.  Normal foot arches were present bilaterally when not weight bearing, but they were significantly reduced when weight bearing.  When weight bearing, there was a 25 degree valgus angulation of the Achilles tendon with respect to the long axis of the talus.  

On examination, the plantar aspects of both feet were tender over the calcaneus and plantar fascia.  The Veteran's gait was slower than normal and purposeful.  He leaned forward and placed most of his weight on his toes rather than his heels.  

The podiatrist noted that although the Veteran complained of bilateral heel pain while standing and walking, the Veteran was able to walk on his toes without difficulty.  However, he was unable to sustain walking on his heels and complained of bilateral dorsal heel pain.    

The diagnosis was bilateral plantar fasciitis secondary to bilateral pes planus and running and marching during service.  Physical examination was significant for bilateral heel tenderness and foot X-rays were significant for plantar heel spurs.  Plantar fasciitis impaired his ability to stand on his heels and walk as a result of pain, and limited his ability to stand or walk for distances up to one mile.  

Collectively, and resolving reasonable doubt in the Veteran's favor, the evidence reflects that the Veteran's plantar fasciitis has resulted in symptomatology comparable to moderate pes planus.  The September 2007 VA examining podiatrist noted bilateral pes planus with a 25 degree valgus angulation of the Achilles tendon with respect to the long axis of the talus while the Veteran was bearing weight.  In addition to the inward bowing of the atendo achillis, the Veteran complained of pain on use of the feet throughout the record.  Thus, a 10 percent rating under Diagnostic Code 5276 is warranted.  Id.  A rating of 30 percent is not warranted because the Veteran had normal arches when he was not bearing weight and there were no indications of swelling on use or characteristic callosities.  Id.  

The Board has also considered whether the Veteran is entitled a higher rating for plantar fasciitis under other potentially applicable diagnostic codes, but finds that he is not.  Under Diagnostic Code 5284 (other foot injuries), higher 20 percent and 30 percent ratings are warranted for moderately severe and severe foot injuries, respectively.  38 C.F.R. § 4.71a.  The record reflects that the Veteran has reported that shoe inserts reduce his bilateral foot pain and that he experienced increased pain primarily after prolonged standing and walking.  Overall, these symptoms result in no more than moderate impairment, warranting no more than a 10 percent rating under Diagnostic Code 5284.  

In the absence of claw foot or malunion or nonunion of the tarsal or metatarsal bones, evaluation under Diagnostic Codes 5278 and 5283 is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate, and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the service-connected disability discussed herein contemplate the Veteran's symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of bilateral plantar fasciitis to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  

For all the foregoing reasons, the Board concludes that there is no basis for any further staged rating of the disability on appeal, pursuant to Hart (cited above); and that a 10 percent, but no higher, rating is warranted for bilateral plantar fasciitis.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


New and Material Evidence (Bilateral Knees, Bilateral Ankles)

In June 2007, the Veteran requested that his claims for service connection for a bilateral knee disability and a bilateral ankle disability be reopened.  The December 2007 rating decision currently on appeal denied reopening the claims.

Initially, the Board observes that the Veteran's claims for service connection for a bilateral knee disability and a bilateral ankle disability were previously considered and denied by the RO in a rating decision dated in March 1996.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Bilateral Knees

In the March 1996 rating decision that denied the Veteran's claim for service connection for a bilateral knee disability, the RO found that the claim was not well-grounded.  The claim was not well-grounded because there was no record of a bilateral knee condition showing a chronic disability or a possible relationship to service.  Service treatment records did not show treatment for a chronic knee condition, and a January 1996 VA examination revealed no tenderness, effusion, or crepitation in either knee, and the Veteran demonstrated full, normal range of motion in both knees.  Therefore, the RO determined that service connection was not warranted.

As noted above, in June 2007, the Veteran sought to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final March 1996 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision is new, but not material within the meaning of 38 C.F.R. § 3.156(a).

The evidence associated with the claims file subsequent to the March 1996 rating decision includes VA treatment records and copies of service treatment records previously associated with the claims file.  This evidence does not constitute new and material evidence sufficient to reopen the previously denied claim for service connection for a bilateral knee disability.  The majority of this evidence, with the exception of the copies of service treatment records, is certainly new, in that it was not previously of record.  

With regard to whether the evidence is material, the Board notes that there is a complaint of right knee pain noted in a November 2007 VA treatment record and a single complaint of bilateral knee pain in a May 2008 VA treatment note.  The Board observes that this information is duplicative of information previously of record in that the Veteran had previously contended that he had a bilateral knee disability.  With respect to the Veteran's testimony that his bilateral knee disability is the result of service, as a layperson, he is not qualified to render a medical opinion as to etiology or diagnosis.  The record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of a current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection.  See Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Turning to the VA treatment records themselves, the Board finds that these records are new, but that they are not material.  There are no findings of a bilateral knee disability in these records.  As such, they are not probative because they do not indicate that the Veteran has any knee disability.  Consequently, the VA treatment records do not constitute new and material evidence.

In summary, the Board concludes that the evidence received since the March 1996 rating decision does not relate to an unestablished fact necessary to substantiate the claim; is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim; and, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Specifically, there is still no competent evidence of any current bilateral knee disability or of a relationship between such a disability and the Veteran's military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a bilateral knee disability.

Bilateral Ankles

The March 1996 rating decision also denied service connection for a bilateral ankle disability because the RO determined the claim was not well-grounded.  There was no evidence of a claimed bilateral ankle disability or a possible relationship to service.  Service treatment records revealed treatment for complaints of left ankle pain in July 1990 and right ankle pain, swelling, and cellulitis in September 1990.  A January 1996 VA examination revealed no tenderness, effusion, or crepitation in either ankle, and the Veteran demonstrated full, normal range of motion in his ankles.  Therefore, the RO determined that service connection was not warranted.

In June 2007, the Veteran sought to reopen his claim for service connection for a bilateral ankle disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Left Ankle

The evidence associated with the claims file subsequent to the March 1996 rating decision includes VA treatment records, a September 2007 VA feet examination, in which the examining podiatrist reported on the left ankle, and copies of service treatment records previously associated with the claims file.  With sole respect to the left ankle, this evidence does not constitute new and material evidence sufficient to reopen the previously denied claim for service connection for a bilateral ankle disability.  The majority of this evidence, with the exception of the copies of service treatment records, is certainly new, in that it was not previously of record.  

With regard to whether the evidence is material, the Board notes that there are no complaints of bilateral ankle pain or any reference solely to the Veteran's left ankle.  In fact, May 2007 VA ankle and foot X-rays revealed no significant findings.  Specifically, left ankle X-rays revealed the ankle mortise was preserved, fracture or dislocation was not demonstrated, and there was no radiopaque foreign body or abnormal calcification.  In addition, a September 2007 VA feet examination report noted no left ankle joint pain with range of motion, and a November 2007 VA podiatry addendum noted a "multi-year history of pain and instability of the right ankle, asymptomatic on the left (emphasis added)."  Consequently, the VA treatment records do not constitute new and material evidence.

With respect to the Veteran's testimony that his bilateral ankle disability is the result of service, as a layperson, he is not qualified to render a medical opinion as to etiology or diagnosis.  The record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of a current disorder.  See Espiritu, 2 Vet. App. at 494.  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection.  See Moray, 5 Vet. App. at 211.  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim with respect to the Veteran's claimed left ankle disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In summary, the Board concludes that the evidence received since the March 1996 rating decision does not relate to an unestablished fact necessary to substantiate the claim; is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim; and, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Specifically, there is still no competent evidence of any current left ankle disability or of a relationship of such a disability to the Veteran's military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a left ankle disability.

Right Ankle

After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a), and is sufficient to reopen the Veteran's claim for service connection for a right ankle disability.

The evidence associated with the Veteran's claims file subsequent to the March 1996 rating decision includes, but is not limited to, VA treatment records and a September 2007 VA feet examination report that included findings concerning the Veteran's right ankle.

The Veteran's claim was previously denied, in part, because there was no current evidence of a right ankle disability.  Evidence associated with the record since the March 1996 rating decision includes a July 2007 VA MRI that reveals an osteochondral lesion along the medial aspect of the talar dome.  An August 2007 VA podiatry note indicated that osteochondritis desiccans was mentioned as a possible cause of the osteochondral lesion present in the July 2007 MRI if there was no history of acute trauma.  

In addition, a VA podiatrist addressed the Veteran's right ankle during a September 2007 VA feet examination.  In the examination report, the VA examiner noted the Veteran had an inversion injury in 2003, after service.  The Veteran reported that the right ankle injury was related to his plantar fasciitis, as well as a result of his poor gait from bilateral heel pain.  On examination of the right ankle, the examiner noted tenderness to palpation at the lateral talocalcaneal joint and increased lateral joint pain with right ankle inversion.  The examiner opined that the Veteran's right ankle joint inversion injury, which occurred after service, resulted in a non-displaced osteochondral lesion of the right talus and was the source of the Veteran's right ankle joint pain.  

VA treatment notes also indicate the Veteran underwent a November 2007 right ankle arthroscopy and lateral ankle ligament repair.  

The Board concludes that the September 2007 VA examiner's diagnosis of osteochondral lesion to the right talus and opinion, and the subsequent November 2007 right ankle arthroscopy and lateral ankle ligament repair is sufficient to qualify as new and material evidence as it might be evidence of a current right ankle disability.  Further, as its credibility is presumed, the finding raises a reasonable possibility of substantiating the claim.  See Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since March 1996 warrants a reopening of the Veteran's claim of service connection for a right ankle disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

A rating of 10 percent for bilateral plantar fasciitis, but no higher, is granted subject to the legal authority governing the payment of VA compensation.

New and material evidence has not been received to reopen a claim for entitlement to service connection for a bilateral knee disability and, accordingly, the claim is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for a left ankle disability and, accordingly, the claim is denied.

New and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability and, to that extent only, the claim is granted.


REMAND

The Veteran contends that his right ankle disability is related to service or his service-connected plantar fasciitis.

With respect to the reopened claim for service connection for a right ankle disability, it appears that there may be additional relevant medical evidence that is not associated with the claims file.  In this regard, the September 2007 VA examiner referenced a November 2004 VA podiatry evaluation with specific attention to the right ankle.  As such, there may be relevant VA records in existence that have not been associated with the claims files.  On remand, an attempt should be made to obtain all relevant VA podiatry reports that are not currently of record. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).

The Board also points out that in September 2007 VA feet examination, the Veteran asserted that his right ankle pain was related, at least in part, to his service-connected plantar fasciitis.  Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Given the in-service treatment for right ankle pain and cellulitis, current findings of right ankle disability, and the Veteran's assertions that his right ankle disability is related to service or a service-connected disability, and the absence of any current medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a right ankle disability that is not evidenced by the current record.  Specifically, the RO/AMC must obtain a VA podiatry evaluation dated in November 2004 that references the Veteran's right ankle.  The Veteran will be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC will then obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.

2.  After a reasonable amount of time has passed, or upon the Veteran's response, the Veteran will be afforded an examination to determine whether a right ankle disability exists; and, if so, whether his right ankle disability is related to service.  The examiner is also requested to provide an opinion as to whether the current right ankle disability is secondary to service-connected plantar fasciitis.  The following considerations will govern the examination:

a.  The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b.  The examiner must provide an opinion on the current symptomatology and diagnosis, if any, of the Veteran's claimed right ankle disability.  If the examiner determines the Veteran has a current right ankle disability, he or she must provide an opinion as to whether it is related to service and/or the Veteran's service-connected plantar fasciitis.  The examiner's attention is directed to service treatment records dated in September 1990 where the Veteran presented with complaints of right ankle pain and was subsequently diagnosed with right ankle cellulitis, and a September 2007 VA feet examination report in which the Veteran reported he inverted his ankle around 2003 and complained of lateral right ankle pain and instability, including recurrent right ankle inversion sprains.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.

d.  If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis. 

3.  The RO/AMC will provide the Veteran timely notice of the day, time, and location of the scheduled examination and notify him that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, a copy of the notification letter sent to the Veteran, or a computer printout with the relevant information, showing that notice scheduling the examination was sent to the last known address will be added to the record.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  After the above have been completed, the RO/AMC will re-adjudicate the Veteran's claim for service connection for a right ankle disability based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that  are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


